Exhibit 10.23 Ambassadors INTERNATIONAL. INC. February13, 2001 Mr.Bill Dawson Chairman of the Board People to People International P. O. Box 7738 Long Beach, CA. 90807 Re: General Contract, dated April1, 1995, regarding adult exchange programs; General Contract, dated April1, 1995, regarding student ambassador programs; Consent to Assignment Agreement, dated August3, 1995; General Contract, dated February12, 1999, regarding adult sports-related travel and exchange programs; and General Contract, dated February12, 1999, regarding student and youth sports-related travel and exchange programs. Dear Bill: As we have indicated to you, Ambassadors International,Inc. (“Ambassadors”) is contemplating a spin-off of its wholly-owned subsidiary, Ambassadors Education Group,Inc. (“AEG”), which is the parent of Ambassador Programs,Inc. In connection therewith, we request that People to People International consent to the assignment by Ambassadors of all of its right, title and interest in the above-referenced agreements to AEG, and release Ambassadors from any and all obligations thereunder. If the foregoing is acceptable to you, please sign below. Very truly yours, Ambassadors International,Inc. By: /s/ John Ueberroth John Ueberroth Chief Executive Officer AGREED TO AND ACCEPTED: People to People International People to People International By: /s/ Bill Dawson, By: /s/ William D. Jarvis Bill Dawson, William Jarvis Chairman of the Board President ASSPTPAI 1071 Camelback Street Newport Beach. California 92660-3228 Tel: 949.759.5900 Fax: 949.759.5901
